DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Group I: claims 1, 3-6, 8, 12-13, 16-19, 21 and 23, drawn to A method of manufacturing an alkane dehydrogenation catalyst comprising a catalyst support, catalytic nanoparticles, and an overcoat, the method comprising: calcining the catalyst support at a temperature in a range of about 500 °C to about 1200 °C, wherein after calcining, the calcined catalyst support has a total surface area of 50 m2/g to 350 m2/g; and immersing the calcined catalyst support in a nanoparticle precursor solution comprising a nanoparticle precursor, under conditions sufficient to impregnate the calcined catalyst support with the nanoparticle precursor and form an impregnated catalyst precursor; calcining the impregnated catalyst precursor under conditions sufficient to convert the nanoparticle precursor impregnated in the impregnated catalyst precursor to catalytic nanoparticles to form a calcined impregnated catalyst precursor, wherein the calcining is done at a temperature in a range of about 150 °C to about 600 °C; depositing by atomic layer deposition (ALD) the overcoat onto the calcined catalyst precursor by contacting the calcined catalyst precursor with an ALD precursor and water at a temperature in a range of about 150 °C to about 300 °C, and repeating the depositing step one or more times, thereby forming a , classified in at least B01J 33/00 (protection of catalysts by coating).
Group II: claims 24-25 and 30-31, drawn to an alkane dehydrogenation catalyst, comprising: a catalyst support infiltrated with a plurality of catalytic nanoparticles, and; an atomic layer deposition overcoat; wherein the plurality of catalytic nanoparticles have an average size of about 0.6 nm to about 1.2 nm, the atomic layer deposition overcoat has a thickness of about 1.2 Å to about 1.2 nm, the catalyst support has a total surface area of 90 m2/g to 300 m2/g, a pore volume of 0.8 cm3/g to 0.4 cm3/g, and an average pore size of 6 nm to 17 nm., classified in at least B01J 35/1061 (catalyst that is a solid and is characterized by its pore diameter size being int eh size range of 2-50 nm, which encompasses the recited pore size of 6-17 nm in this claim).
Group III: claim 47, drawn to an ALD coated alkane dehydrogenation catalyst, comprising: a catalyst support infiltrated with a plurality of catalytic nanoparticles to form an alkane dehydrogenation catalyst, wherein the catalytic nanoparticles comprise at least one metal selected from group 8 metals, and the catalyst support is an extrudate; and an atomic layer deposition overcoat, wherein the atomic layer deposition overcoat is deposited onto the alkane dehydrogenation catalyst by 2-5 cycles of atomic layer deposition when the alkane dehydrogenation catalyst has a surface area of about 80 m2/g to about 100 m2/g or 5-8 cycles of atomic layer deposition when the alkane dehydrogenation catalyst has a surface area of about 80 m2/g to about 100 m2/g, classified in B01J 23/70 (catalyst comprising Iron group metals or Group 8 metals as recited in this claim).


Inventions Group I and Group II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case, the process of Group I can be used to make a catalyst that is different from the catalyst of Group II such as a catalyst not having a total surface area 90 m2/g to 300 m2/g.
Inventions Group I and Group III are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case, the process of Group I can be used to make a catalyst that is different from the catalyst of Group III such as a catalyst not having a surface area of about 80 m2/g to about 100 m2/g.
Inventions II and III are directed to related catalysts. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed can have different design, one with surface of about 80 m2/g to about 100 m2/g and the other with a total surface area 90 m2/g to 300 m2/g. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be 
(a) The inventions have acquired a separate status in the art in view of their different classification;
(b) The inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) The inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) The prior art applicable to one invention would not likely be applicable to another invention;
(e) The inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A 

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI Z FADHEL whose telephone number is (571)270-0267. The examiner can normally be reached M-F 9am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALI Z FADHEL/Primary Examiner, Art Unit 1772